United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3127
                                    ___________

M. C. West,                             *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Arkansas.
Freedom Financial; First Union          *
National Bank; American General         * [UNPUBLISHED]
Financial Services of Arkansas, Inc.,   *
doing business as Morequity, Inc.,      *
                                        *
             Appellees.                 *
                                   ___________

                              Submitted: April 7, 2010
                                 Filed: April 7, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.


      M.C. West appeals the district court’s1 dismissal of her complaint without
prejudice for lack of subject matter jurisdiction. Having carefully reviewed the record
de novo, see Green Acres Enters., Inc. v. United States, 418 F.3d 852, 856 (8th Cir.



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
2005), we find no basis for reversal. Accordingly, we affirm the district court’s
judgment. See 8th Cir. R. 47B.
                      ______________________________




                                       -2-
                                        2